office_of_chief_counsel internal_revenue_service memorandum number release date cc pa jrblack postu-121966-14 uilc date date to shirley mao attorney large business international from blaise dusenberry senior technician reviewer procedure administration subject ftc and nol attribution this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend year year year year year year day x day y day z issues ---------------------------- ---------------------------- ---------------------------- ------ ------ ------ ---------- ---------- ------------------ taxpayer originally carried all its net operating losses nol from year back to year and elected to take a foreign_tax_credit ftc for foreign tax paid for year in december of year taxpayer filed an amended_return to elect to deduct foreign tax paid for year in lieu of taking the ftc the deduction reduced the income_tax_liability postu-121966-14 for year taxpayer contends that the reduced year regular_tax_liability freed up part of the nol from year that was originally carried back to year in december of year taxpayer filed an amended_return for year claiming in part a refund due to carryback of the year nol to year the year assessment statute expiration date ased is in september of year the year ased is day y year and the year ased is day x year is taxpayer’s claim_for_refund for year timely conclusions taxpayer’s claim_for_refund for year is timely because taxpayer made the election under sec_901 to deduct foreign taxes paid for year within the ten-year period prescribed by sec_6511 and taxpayer filed its claim_for_refund based on nol carried from year within the period extended by agreement as prescribed by sec_6511 and c facts taxpayer incurred a nol in year taxpayer originally carried all of this nol from year back to year and elected to take a ftc for foreign tax paid for year in december of year taxpayer filed an amended_return to elect to deduct foreign tax paid for year in lieu of taking the ftc the deduction reduced the regular_tax_liability for year but created an amt liability for that year because amt ftc was no longer credited against it taxpayer contends that the reduced year regular_tax_liability freed up part of the nol from year that was originally carried back to year and that amt ftc in the amount of the year increased amt liability became available to offset regular_tax in year taxpayer will enter into a closing_agreement with the service to pay the year amt taxpayer and the irs executed form sec_872 consent to extend the time to assess tax extending the year ased to september of year the year ased to day y year and the year ased to day x year law and analysis sec_901 provides that if a taxpayer chooses the benefits of the foreign_tax_credit the taxpayer’s income_tax shall subject_to the limitation of sec_904 be credited with the amounts allowed under sec_901 plus in the case of a corporation the taxes deemed to have been paid under sec_902 and sec_960 such choice for any taxable_year may be made or changed at any time before the expiration of the period prescribed for making a claim for credit or refund of the income_tax for such taxable_year sec_1_901-1 provides that for a particular year a taxpayer may elect to claim the benefits of sec_901 or claim a deduction in lieu of a foreign postu-121966-14 tax_credit at any time before the expiration of the period prescribed by sec_6511 or sec_6511 if the period is extended by agreement sec_6511 provides that in general a claim for credit or refund of an overpayment of any income_tax in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within three years from the time the return was filed or two years from the time the tax was paid whichever of such periods expires the later sec_6511 provides that when a claim_for_refund relates to an overpayment attributable to an nol_carryback in lieu of the three-year period prescribed by sec_6511 the period ends three years after the time prescribed by law for the filing of the return including extensions for the taxable_year of the nol which results in the carryback or the period prescribed in sec_6511 in respect of such year if later sec_6511 provides that when the period for assessment is held open by agreement the period within which a taxpayer may file a request for refund shall generally not expire until at least six months after the expiration of the period for assessment sec_6511 provides that if a claim for credit or refund relates to an overpayment attributable to a tax paid_or_accrued to a foreign_country for which credit is allowed under sec_901 in lieu of the three-year period prescribed in sec_6511 the period is ten years from the date prescribed for the filing of the return for the taxable_year in which the foreign tax was actually paid_or_accrued the ten-year period of limitations under sec_6511 applies only to claims based on foreign tax_credits allowed under sec_901 not deductions of foreign tax for which a credit is allowable a foreign_tax_credit or a deduction for foreign taxes paid_or_accrued may each be allowable but they are also mutually exclusive the taxpayer is required to choose only one option for a given tax_year this is explicitly outlined in sec_275 and the regulations under sec_164 and sec_901 a credit is allowable unless a deduction is taken and a deduction is allowable unless a credit is taken however only one or the other can be allowed in a given year a credit is only allowed when chosen conversely it is not allowed when a deduction is taken in lieu of that credit see sec_1_901-1 consequently because sec_6511 only provides a ten-year period to file a request for refund of overpayments attributable to foreign taxes for which credit is allowed it does not provide the ten-year period for overpayments attributable to foreign taxes claimed as a deduction where an overpayment can be traced to multiple causes in the context of a claim_for_refund it is attributable to the most immediate cause for purposes of determining which period of limitations under sec_6511 applies see 491_f3d_1327 fed cir rejecting a taxpayer’s argument that an overpayment was attributable to a capital_loss_carryback rather than a postu-121966-14 carryforward where a capital_loss was carried back to a year before the overpayment and then carried forward to the year of the overpayment in this case taxpayer’s election in year to take the deduction for foreign tax paid rather than the ftc in year was timely because it was within the ten-year period provided by sec_901 sec_1_901-1 and sec_6511 taxpayer’s claim_for_refund for year was timely because it was filed prior to six months after the ased for year to be timely under sec_6511 taxpayer’s claim_for_refund based on carryback of an nol to year must have been filed by the later of three years after the time prescribed by law for filing the return for the loss_year or six months after the ased for the loss_year under c because the loss_year was year and the ased for year was date y year taxpayer’s claim_for_refund for year must have been filed by date z year to be timely taxpayer timely filed its claim_for_refund in december of year case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions this analysis presumes but does not determine that the year claim_for_refund filed in year was a valid protective claim although the taxpayer did not make its election under sec_901 until december of year this analysis does not address whether the sec_901 election could be deemed to have been made informally in year at the time of the request for refund please contact procedure administration for assistance if these matters are in question
